Citation Nr: 1428819	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Salt Lake City, Utah, RO now has jurisdiction over this matter.

In a February 2009 decision, the Board denied the Veteran's claims of service connection for diabetes mellitus to include as secondary to herbicide exposure and a skin disability to include as secondary to herbicide exposure.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court set aside the Board's decision and remanded this case to the Board for readjudication.  In May 2011, the Board remanded the case for compliance with the Court decision. 

In January 2009, the Veteran testified at a video conference hearing before another Veterans Law Judge (VLJ), who has since left the Board.  A transcript is of record. In August 2012, the Veteran was notified that the VLJ was no longer employed by the Board and was asked if he wished to have another hearing before another VLJ.  In September 2012, the Veteran responded that he did not wish to appear at another hearing. 

The appeal was returned to the Board in November 2012, at which time service connection was awarded for diabetes mellitus.  This represents a complete grant for this issue, and it is no longer before the Board.  The Board also remanded the claim of service connection for a skin disability, to include as secondary to herbicide exposure, for additional development. 

The claim for service connection for a skin disability was returned to the Board in September 2013.  The Board determined that another remand was required in order to complete the development requested in November 2012.  The requested development has been completed, and the appeal has been returned to the Board further review.  


FINDINGS OF FACT

1.  The Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty travelling with units to install communications lines as part of his duties as field wireman, where he was exposed to herbicides.

2.  The Veteran's current skin related diagnoses include prurigo nodularis and xeroderma/dermatitis. 

3.  The service treatment records show a single instance of treatment for an allergic rash, and treatment for warts on three occasions; the Veteran answered "no" to a history of skin disease on the December 1974 Report of Medical History obtained in preparation for discharge. 

4.  The Veteran does not have a current diagnosis of a skin disability that is presumed to be related to herbicide exposure. 

5.  Competent medical opinion uniformly states that the Veteran's current skin disabilities are not related to either herbicides or the disabilities for which he was treated in service.  

6.  Competent medical opinion states that the Veteran does not have a current skin disability that is caused by or can be related to his service connected diabetes mellitus.  





CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.814(c)(2) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was mailed a letter in October 2006 that notified him of all the VCAA information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided prior to the initial adjudication of his claim.  The Board finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  All VA treatment records have also been obtained.  The Veteran has been afforded VA examinations, the examiners have provided appropriate opinions, and addendums have been obtained that addressed any deficiencies in these opinions.  The Veteran was afforded a hearing before a retired Veterans Law Judge and has indicated that he does not desire a new hearing.  The Veteran has not identified any private medical records that have not been obtained.  There is no indication of any outstanding evidence, and the Board will proceed with adjudication of the Veteran's appeal.  



Service Connection

The Veteran contends that he has developed a skin disability as a result of exposure to herbicides such as Agent Orange while he was serving in and around the Korean DMZ.  He believes that his current skin disabilities are the result of this exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The VA Adjudication Procedures Manual observes that the Department of Defense (DoD) had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself. 

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id. 

During the course of this appeal, effective February 24, 2011, 38 C.F.R. § 3.307(a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea.  Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended in several statements, as well as in Board hearing testimony, that he had been exposed to herbicides while on active duty in Korea.  Specifically, he indicated that although his unit was stationed at Shihung Compounds, which was not located in the DMZ, as part of his duties as a field wireman, he laid communication wire between other camps located in the DMZ.  In an August 2012 statement, he specifically outlined the times he went to the DMZ to lay or repair communications wire. 

In support of his claim, he also submitted a lay statement from his sergeant while stationed in Korea.  The statement explained that the Veteran was required to repair communication lines in remote and difficult places. 

In pertinent part, the Veteran's form DD 214 and his personnel records reflect that he was a field wireman with the 7th Battalion (HAWK), 2nd Artillery, and was stationed in Korea from November 1969 to December 1970.  Thus, he was present in Korea during the applicable time period that herbicides were used in accordance with 38 C.F.R. 38 C .F.R. § 3.307(a)(6)(iv).  Nevertheless, the National Personnel Records Center (NPRC) indicated in August 2006 that there was no evidence of exposure to herbicides in the Veteran's records. 

Further, an April 2012 response from U.S. Joint Services Records Research Center (JSRRC) stated that the unit history of 1st Battalion, 17th Artillery was reviewed.  The history showed that the Battalion was stationed in Shihung Compound, which was approximately seventeen miles from the DMZ.  The history did not document the use, storage, spraying or transportation of herbicides.  The history also did not document any specific duties performed by unit members along the DMZ.  While the RO's request is of record; unfortunately, it does not appear that the actual response from the JSRRC has been associated with the claims file. 

Thus, the record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  Military service is, however, to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay ... evidence of record."  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102.  Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (discussing 38 C.F.R. § 3.203 (2012)). 

The Veteran is competent to report that his duties took him to, or near, the DMZ, and his reports are consistent with the circumstances of his service as a field wireman in Korea.  He has been consistent in his statements and there is no explicit evidence to contradict his reports.  Rather, statements received from another serviceman tend to corroborate his contentions.  Thus, resolving reasonable doubt in his favor, the Board finds that the Veteran served in locations in Korea that would have entailed exposure to herbicides, and exposure is conceded.  

This alone is not sufficient for the Veteran to prevail, as mere exposure to herbicides is not a disability.  In order to prevail in the current appeal, the evidence must still show that the Veteran currently has a skin disability that is presumed to be the result of herbicide exposure, or that there is competent medical evidence to relate any other current skin disability to active service on a direct basis, to include herbicide exposure.  

VA treatment records from June 2010 show that a shave biopsy resulted in a diagnosis of prurigo nodularis.  In July 2011, the Veteran complained that a mole on his back had recently changed, and a shave biopsy resulted in a diagnosis of seborrheic keratosis.  The mole was removed.  The Veteran was afforded a VA examination for skin diseases in April 2012.  He was diagnosed with prurigo nodularis, and his only symptom was pruritis.  A February 2013 also noted the diagnosis of prurigo nodularis as well as xeroderma/dermatitis, and significant hyperkeratosis/xeroderma on the Veteran's hands.  These same diagnoses were noted again in October 2013.  The requirement for medical evidence of a current disability has been met.  

Regarding in-service evidence of a disability, the Veteran has provided credible and competent statements regarding the development of a rash in service.  The service treatment records confirm that he was treated for a widespread rash in October 1969, although it should be noted that this was prior to his deployment to Korea and exposure to herbicdes.  He was also treated for warts on three occasions, including August 1971.  This meets the requirement for evidence of in-service incurrence of a skin disability.  

The final element required to establish entitlement to service connection is to show that there is a relationship between the Veteran's current diagnoses and active service.  Regrettably, a thorough review of the record reveals that there is no such evidence, and that service connection is not warranted under any theory of entitlement.  

First, none of the Veteran's current diagnoses are listed under 38 C.F.R. § 3.309(e).  Therefore, his skin disabilities cannot be presumed to be the result of herbicide exposure.  

Second, there is no competent medical opinion that relates his current skin disabilities to active service.  The October 2013 examination report states that the examiner reviewed the Veteran's claims file.  She did not examine the Veteran at that time, but she had previously interviewed and examined him in February 2013.  The examiner opined that it was less likely than not that the Veteran's skin disabilities were related to service, which was unchanged from her February 2013 opinion.  In support of this opinion, she states that the rash which was treated in service was noted to be an allergic reaction, and was therefore acute, self-limiting, and considered resolved.  The records show that the Veteran was seen for warts on three occasions in service, but these had each been treated with podophyllin, and that while warts could be chronic they generally resolved with treatment.  In this case, there had been no warts on the February 2013 examination, and the Veteran stated that he did not have any current diagnoses or complaints of warts at that time.  Finally, the examiner added that neither allergic reactions nor warts were related to the current skin conditions of xeroderma or prurigo nodularis.  This examiner's February 2013 opinion further explained that prurigo nodularis was not diagnosed during service and that while its cause was unknown, it was possibly related to liver or renal failure, thyroid disease, or Hodgkin's disease.  The Veteran did not have any of these diagnoses.  Xeroderma/dermatitis was not listed or classified by the literature as a condition due to herbicide exposure.  Although her rationale was flawed in that she misreported the service treatment records, the April 2012 VA examiner also opined that the Veteran's skin disabilities were not related to service.  

The only opinion in contrast to the above is that of the Veteran.  While he is credible and competent to report that he has experienced periodic rashes four or five times a year since service, the Board notes that these rashes were not present on any VA examination and have not been shown on review of over 10 years' worth of VA treatment records.  Furthermore, there is no indication that he has the medical expertise necessary to render an accurate diagnosis of these rashes or relate them to service or herbicide exposure therein.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the Veteran does not have a disability listed under 38 C.F.R. § 3.309(a), continuity of symptomatology is not for consideration.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board concludes that the competent opinions of the VA examiners outweigh that of the Veteran, and the preponderance of the evidence is against a finding of a relationship.  

Finally, the Board has considered whether or not the Veteran's current skin disability may be related to his service connected diabetes mellitus, but medical opinion also weighs against this possibility.  In a May 2013 addendum to the February 2013 opinion, the examiner explained that neither prurigo nodularis nor xeroderma was related to diabetes mellitus, and that neither was caused by diabetes mellitus.  While the Veteran claimed to experience another type of rash at his examinations which he attributed to diabetes, there was no evidence of this rash on the examinations or in his VA medical records.  The Board concludes that entitlement to service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


